STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

DAMOND      J.    WASHINGTON                                                    NO.     2021    CW   1338

VERSUS


LOUISIANA         DEPARTMENT              OF
PUBLIC      SAFETY       AND
CORRECTIONS
                                                                                DECEMBER       30,   2021




In   Re:          Damond          J.     Washington,       applying      for     supervisory         writs,
                  19th        Judicial           District      Court,        Parish     of    East     Baton
                  Rouge,       No.        708010.




BEFORE:           WHIPPLE,             C. J.,    PENZATO   AND   HESTER,       JJ.


        WRIT      GRANTED.             The      district    court   is       ordered    to    act    on    the
Petition          for        Judicial            Review     filed       by    relator,         Damond       J.
Washington,            on    or    before
                          February 28, 2022,                                   and     to    provide      this

court with a copy of its ruling by March 15,                                   2022.


                                                         VGW
                                                         AHP

                                                         CHH




COURT      OF    APPEAL,       FIRST           CIRCUIT




      DEPUTY          CLERK    OF       COURT
                FOR    THE    COURT